DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2022 has been entered.
 

Applicant’s amendment and response filed on 07/26/2022 have been received and entered into the case record.
Claims 1, 2, 4, 10, 11, and 37-39 are canceled. 
Claims 3, 5-7, 9, 12-35, and 40-42 are amended.
Claims 3, 5-9, 12-36, and 40-42  are examined on the merits

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 31 recites that the cryoprotection fluid of claim 1 which has “a vitrification temperature of about -80 degrees Celsius or higher” comprises “ethylene glycol, dimethyl sulfoxide, glycerol or polyethylene glycol.”
The specification provides various ranges of vitrification temperatures broadly without specific vitrification points of compositions of cryoprotectant fluids aside from PEG 200 which has a vitrification temperature of about 0 degrees Celsius (para. 0121).
The example in the specification provides only an example of a cryoprotectant solution of ethylene glycol and does not state what the vitrification temperature is (para. 0205-207).
McIntyre et al. (2015. Cryobiology 71(3): 448-458; previously cited in PTO 892 filed 12/18/2020) teaches a cryoprotectant solution comprising ethylene glycol which utilizes a vitrification temperature of -135 degrees Celsius in order to vitrify the sample. 
Without guidance or direction from the instant specification or prior art, it would be highly unpredictable to obtain a cryopreservation fluid comprising ethylene glycol which has a vitrification temperature of -80 degrees Celsius or higher. In order to arrive at the cryopreservation fluid composition with these characteristics, undue experimentation would be required based on the content disclosed in the specification.
Therefore claim 31 is not enabled. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the tissue" in lines 3 and 5.  There is insufficient antecedent basis for this limitation in the claim as the previously recited tissue has been amended to recite “whole brain” or “brain.” 
Therefore the claim is indefinite as the metes and bounds of the invention are unclear to one of skill in the art.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 9, 12-17, 20, 22-25, 27, 29-33, 35 and 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over McIntyre et al. (2015. Cryobiology 71(3): 448-458; previously cited in PTO 892 filed 12/18/2020) in view of Wowk (2007. Cryonics: 1-7) and Polymer Data Base (2015. Poly(ethylene glycol), pages 1-2).
Regarding Claims 3, 31, 32 and 40-42, McIntyre et al. teaches a method of preserving whole brains wherein the brain is washed via perfusion of a PBS solution (i.e. an aqueous solution) (Table 2, Figure 3, p. 450, Abstract). The tissue is then fixed via perfusion with a fixation fluid comprising an aldehyde (p. 449, Table 4). And the tissue is perfused with a cryoprotection fluid comprising a vitrification agent (i.e. ethylene glycol) (Table 6). As shown by McIntyre, when ethylene glycol is utilized as the vitrification agent in the fluid, the vitrification temperature utilized for the sample is -135 degrees Celsius (Abstract). 
McIntyre et al. does not teach that the cryoprotectant fluid has a vitrification temperature of about -80 degrees Celsius or higher.
Wowk teaches that nonpenetrating agents, such as polyethylene glycol (PEG), are less toxic than penetrating agents and have an effect on brain tissue as the osmotic movement of water across the BBB is determined by the entire cryoprotectant solution composition. Water moves to equalize the solution melting point, or “water activity,” on either side of the BBB. This means that any ingredient that lowers the melting point of the cryoprotectant solution also increases the resistance of tissue outside the BBB to ice formation by drawing out water and increasing the concentration of solutes naturally present in the brain (p. 5, column 3, p. 6, column 3). As evidenced by Polymer Data Base, PEG has an average vitrification temperature of 225K or -48.15 degrees Celsius (p. 1).
It would be obvious to one of ordinary skill in the art to utilize the method of McIntyre et al. involving a washing step, fixing the tissue with an aldehyde and perfusing the tissue with a cryoprotectant fluid comprising McIntyre’s vitrification agent modified with an addition of PEG as taught by Wowk with a reasonable expectation of success which would increase the vitrification temperature significantly. An artisan would be motivated to do so as McIntyre’s fluid only has a penetrating agent as a cryoprotectant (ethylene glycol) and Wowk teaches that non-penetrating agents such as PEG are beneficial in combination with said agents as they help to increase the resistance of brain tissue against ice formation (p. 6, column 3). The amount of PEG utilized would influence the vitrification temperature, and one of ordinary skill in the art with routine experimentation and optimization of the fluid, could increase the vitrification temperature previously -135 to -80 Celsius or higher with the vitrification temperature of the PEG (-48.15). 
Regarding claim 9, McIntyre teaches that the brain tissue preservation was performed via a perfusion schedule according to time (p. 452).
Regarding claims 12 and 13, McIntyre teaches that the brain tissue was stored for at least 48 hours and in some cases several weeks (i.e. greater than 72 hours) and then thawed (p. 452).
Regarding claims 14-16, McIntyre teaches that a portion of the preserved brain tissue is imaged via Scanning Electron Microscopy (i.e. electron microscopy) (p. 453).
Regarding claims 17, McIntyre et al. teaches that the cryoprotectant fluid is perfused in a gradient via a gradient generator (p. 450).
Regarding claim 20, McIntyre et al. teaches that the wash fluid contains Euthasol (i.e. a respiratory poison) (Table 2). 
Regarding claim 22, McIntyre et al. teaches that 10 g/L sodium nitrite in the PBS washout solution as a vasodilator was occasionally included (p. 450).
Regarding claim 23, McIntyre et al. teaches that hydroxyethyl starch (i.e. an oncotic agent) was utilized in a washout solution used in their experiments (Table 3). 
Regarding claim 24, McIntyre et al. teaches that SDS was used as a fixative additive to the solutions (Table 1, Table 5).
Regarding claims 25 and 27, McIntyre et al. teaches that the PBS wash solution comprised ketamine (i.e. an anesthetic) and sodium heparin (i.e. an anticoagulant) (Table 2). 
Regarding claim 29 and 30, McIntyre et al. teaches that the fixation fluid and cryopreservation fluid comprised glutaraldehyde (Table 4, 6).
Regarding claims 33 and 35, McIntyre et al. teaches that the brain tissue from pigs and rabbits (i.e. non-human subjects) was preserved within minutes of death before cerebral ischemia could occur (p. 449-450).
Therefore the invention as a whole would be obvious to one of ordinary skill in the art.

Claims 5, 19, 26, 34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over McIntyre et al. (supra) in view of Wowk (supra) and Polymer Data Base (supra), pages 1-2) as applied to claims 3, 9, 12-17, 20, 22-25, 27, 29-33, 35 and 40-42 above, and in further view of Dunphy (US Patent No. 5,679,333; previously cited in PTO 892 filed 12/18/2020) 
As discussed above, McIntyre et al. and Wowk provide teachings for a method of preserving brains after death wherein the tissue is washed via perfusion of a PBS solution (i.e. an aqueous solution) (Table 2). The tissue is then fixed via perfusion with a fixation fluid comprising an aldehyde (p. 449, Table 4). And the tissue is perfused with a cryoprotection fluid comprising a vitrification agent  such as ethylene glycol and polyethylene glycol (Table 6). McIntyre further teaches that the brain tissue preservation was performed via a perfusion schedule according to time (p. 452).
Regarding claims 5, 19, 26, 34, and 36, the teachings of the above references do not further teach a dye in the wash fluid, fixing fluid or cryoprotective fluid which is used to track the perfusion of the fluids, nor that the method is applicable to humans or rodents, nor that there is a chelating or anti-platelet agent present.
Dunphy teaches a process of preserving tissue of animals including humans, which can be brain tissue, involving a pre-fixing solution (i.e. a wash solution) which comprises a chelating agent (i.e. EDTA; calcium chelator), a stable aldehyde, a surfactant, a protease enzyme (i.e. a thrombolytic agent) and an antimicrobial agent (Col 3, lines 1-7). After the pre-fixing solution, a preservative fluid comprising ethylene glycol is utilized. Furthermore, the tissue preservative fluid can optionally have a dye, for instance eosin Y, in order to track the fluid throughout the tissue (Col 5, lines 7-9).
It would be obvious to one of ordinary skill in the art to modify the method of cryopreserving and vitrifying after the onset of ischemia as taught by McIntyre et al. and Wowk with a dye, calcium chelator and a thrombolytic agent with a reasonable expectation of success in human and rodent subjects. One would be motivated to have a dye in the fluids perfusing through the tissue in order to be able to monitor the fluid passing through via perfusion and adjust the schedule of perfusion accordingly as doing so would optimize the amount of fluid used and ensure the process was functioning correctly. One would be motivated to have a chelating agent because EDTA sequesters divalent cations present in some tap waters which may cause undesirable performance of embalming fluids. The chelating agent also removes divalent cations which are important co-factors necessary for bacterial enzymatic activity, further acting as a secondary bacteriostatic agent (Dunphy; Col 5, lines 1-7). Finally, one would be motivated to have a thrombolytic agent such as a protease enzyme because it aids the removal of fibrin deposits and clots within the vascular system (Dunphy; Col 3, lines 8-11)
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over McIntyre et al. (supra) in view of Wowk (supra) and Dunphy (supra) as applied to claims 3, 5, 9, 12-17, 19, 20, 22-27, 29-33, and 34-36 above, and in further view of Anderson (2015. PLoS ONE 10(11): e0142974; previously cited in PTO 892 filed 12/18/2020) 
Regarding claims 6-8, McIntyre et al., Wowk, and Dunphy et al. provide teachings for a method of preserving brain tissue after death for the purpose of brain-banking wherein the tissue is washed via perfusion of a PBS solution (i.e. an aqueous solution) (Table 2). The tissue is then fixed via perfusion with a fixation fluid comprising an aldehyde (p. 449, Table 4). And the tissue is perfused with a cryoprotection fluid comprising ethylene glycol and polyethylene glycol (Table 6). Additionally, a dye is added to observe the flow of fluid as applied in the previous 103 rejection above. These references do not teach the addition of a radiopaque dye and monitoring by imaging.
Anderson et al. teaches a method of imaging of mouse brains via microCT (Abstract). The brain tissue was perfused with an aldehyde (i.e. formaldehyde) for fixing as well as PBS. Additionally, Iodine potassium iodide (i.e. a radiopaque dye; I2KI) was utilized as the dye in order to image the brain tissue (p. 2).
It would be obvious to one of ordinary skill in the art to further modify the method of preserving tissue as taught by McIntyre et al., Wowk, and Dunphy et al. by utilizing a radiopaque dye and imaging via microCT with a reasonable expectation of success. One would be motivated to substitute the dye in the wash solution of Dunphy with the potassium iodide radiopaque dye as it would be substituting known equivalents for the same purpose of providing contrast to the fluid in order to observe the perfusion of liquid. Additionally the I2KI can be prepared easily and is inexpensive (Anderson et al.; p. 5). One would be further motivated to then utilize microCT with the radiopaque dye as microCT has been shown to be faster, cost effective, and more readily available than MRI imagining (p. 1, 5).
Therefore the invention as a whole would be obvious to one of ordinary skill in the art at the time of the effective filing date. 

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over McIntyre et al. (supra) in view of Wowk (supra) as applied to claims 3, 9, 12-17, 20, 22-25, 27, 29-33, 35 and 40-42 above and in further view of Pallotto et al. (2015. eLife 4: 1-20; previously cited in PTO 892 filed 12/18/2020). 
As discussed above, McIntyre et al. and Wowk provide teachings for a method of preserving brains after death wherein the tissue is washed via perfusion of a PBS solution (i.e. an aqueous solution) (Table 2). The tissue is then fixed via perfusion with a fixation fluid comprising an aldehyde (p. 449, Table 4). And the tissue is perfused with a cryoprotection fluid comprising a vitrification agent  such as ethylene glycol and polyethylene glycol (Table 6). These references, however, do not teach ion channel blockers or ion receptor blockers in the fluids being perfused through the tissue.
Pallotto et al. teaches that shrinkage occurs with aldehyde fixation in the extracellular space. In order to map neurons that are preserved via electron microscopy (p. 2). The primary cause of ECS loss is a net inward flux of ions during tissue fixation, which increases intracellular osmolarity, leading to a redistribution of water into cells and resulting in a swelling of cellular compartments (p.2). 
It would be obvious to add ion channel blockers to the fluids being perfused through the tissue according to the method taught by McIntyre et al. and Wowk with a reasonable expectation of success. An artisan would be motivated to do so because it would preserve the extracellular space and structure of the tissue and would allow neurons to be mapped accurately by preventing the ion flux (Pallotto, p. 1-2).
Therefore the invention would be obvious to one of ordinary skill in the art at the time of the effective filing date.

Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over McIntyre et al. (supra) in view of Wowk (supra) as applied to claims 3, 9, 12-17, 20, 22-25, 27, 29-33, 35 and 40-42 above and in further view of  Lu (2015. PeerJ 3: 1-13; previously cited in PTO 892 filed 12/18/2020) and Wang et al. (2016. Neuron 91, 777–791; previously cited in PTO 892 filed 12/18/2020) 
As discussed above, McIntyre et al. and Wowk provide teachings for a method of preserving brains after death wherein the tissue is washed via perfusion of a PBS solution (i.e. an aqueous solution) (Table 2). The tissue is then fixed via perfusion with a fixation fluid comprising an aldehyde (p. 449, Table 4). And the tissue is perfused with a cryoprotection fluid comprising a vitrification agent  such as ethylene glycol and polyethylene glycol (Table 6). 
These references do not teach a synaptic poison in the fluids being perfused. 
Lu teaches that botulinum is an inhibitor of neuronal SNAREs. SNAREs tether and dock vesicles to the membrane, thus the addition of botulinum results in unfused vesicle accumulation, thus not releasing the neurotransmitters inside the vesicles (p. 1-2, 9-10).
It would be obvious to one of ordinary skill in the art to modify the method of preserving tissue as taught by McIntyre et al. and Wowk which already comprises perfusing an aqueous wash solution, an aldehyde containing fixation fluid, and a cryopreservation fluid to further comprise an addition of botulinum to the fluids being perfused with a reasonable expectation of success. Doing so, would accumulate unfused vesicles which would replenish the 79% loss of vesicles which are tethered when using glutaraldehyde fixed tissue (Lu, p. 2 and Wang et al, p. 780).
Therefore the invention would be obvious to one of ordinary skill in the art.

Claims 28 is rejected under 35 U.S.C. 103 as being unpatentable over McIntyre et al. (supra) in view of Wowk (supra) as applied to claims 3, 9, 12-17, 20, 22-25, 27, 29-33, 35 and 40-42 above and in further view of De Wolf (2007. Alcor; previously cited in PTO 892 filed 12/18/2020).
As discussed above, McIntyre et al. and Wowk provide teachings for a method of preserving brains after death wherein the tissue is washed via perfusion of a PBS solution (i.e. an aqueous solution) (Table 2). The tissue is then fixed via perfusion with a fixation fluid comprising an aldehyde (p. 449, Table 4). And the tissue is perfused with a cryoprotection fluid comprising a vitrification agent  such as ethylene glycol and polyethylene glycol (Table 6). 
These references do not teach the wash fluid comprising an antiplatelet agent.  
De Wolf teaches that antiplatelet agents are utilized in wash solutions in cryopreservation involving organ perfusion (p. 2).
It would be obvious for one of ordinary skill in the art to add an antiplatelet agent as taught by de Wolf within the wash solution of the procedure taught by McIntyre et al. and Wowk with a reasonable expectation of success. One would be motivated to include an antiplatelet agent in the wash fluid because adding an antiplatelet agent would help to prevent the formation of blood clots. Blood clots during human cryopreservation cases is problematic for a variety of reasons and may cause serious problems during blood washout, or complicate perfusion with a vitrification solution (de wolf, p. 2). 
Therefore, the invention would be obvious to one of ordinary skill in the art.


Response to Arguments
Applicant's arguments filed 07/26/2022 have been fully considered in light of the 103 rejections set forth in the previous office action. In light of the amendments made to the claims, the previous 103 rejections have been modified in order to fully address each and every limitation. 
Regarding Applicant’s arguments towards Samsarasekera et al. have been considered and the reference has been removed as a secondary reference with Wowk and Polymer Data Base added in order to address the -80 degree Celsius vitrification temperature.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA CONNORS whose telephone number is (571)272-7010. The examiner can normally be reached Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.F.C./Examiner, Art Unit 1632       

/TAEYOON KIM/Primary Examiner, Art Unit 1632